DETAILED ACTION
	This office action is in response to the filed application 17501690 on October 14, 2021.
	Claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 12-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roberts (US 11,080,157).



In regard to claim 1, Roberts teaches an apparatus, comprising: 
a processor (processor, fig. 7); and 
memory (memory, fig. 7) comprising instructions that when executed by the processor cause the processor to: 
implement a disruption scheme on an enterprise system to test the enterprise system, the disruption scheme comprising one or more disruptions and the enterprise system comprising a plurality of components (perform fault injection using resiliency tests, col. 3 lines 44-67); 
monitor the one or more disruptions and one or more responsive actions taken in response to the one or more disruptions (analyze the results of resiliency test (e.g., as captured in metrics) to determine one or more effects of tested behavior … may generate automated recommendation to improve the resiliency, col. 3 lines 44-67); and 
create at least one disruption event in a library based on monitoring the one or more disruptions (risk repository, fig. 1, 170) and the one or more responsive actions taken in response to the one or more disruptions, the at least one disruption event comprising a system state timeline, a response timeline, and a configuration timeline (resilience tests may model dynamic behaviors using multiple state changes to a given parameter over a period of time, col. 7 lines 25-67).  

In regard to claim 5, Roberts teaches the apparatus of claim 1, wherein the system state timeline comprises a mapping, overtime, of an operational state overtime of at least one component in the enterprise system (resilience tests may model dynamic behaviors using multiple state changes to a given parameter over a period of time, col. 7 lines 25-67).  
 
In regard to claim 6, Roberts teaches the apparatus of claim 5, wherein the operational state includes one or more of a health status, a capacity, a bandwidth, a load, and a traffic flow (resiliency analyzer may inject multiple concurrent state changes that affect availability, latency, error rates, and so on, fig. 6, 620). 

In regard to claim 7, Roberts teaches the apparatus of claim 1, wherein the configuration timeline comprises a mapping, overtime, of interdependencies between two or more components in the enterprise system (resiliency test on the system architecture, fig. 6, 640). 

In regard to claim 8, Roberts teaches at least one non-transitory computer-readable medium comprising a set of instructions that, in response to being executed by a processor circuit, cause the processor circuit to: 
implement a disruption scheme on an enterprise system to test the enterprise system, the disruption scheme comprising one or more disruptions and the enterprise system comprising a plurality of components (perform fault injection using resiliency tests, col. 3 lines 44-67); 
monitor the one or more disruptions and one or more responsive actions taken in response to the one or more disruptions (analyze the results of resiliency test (e.g., as captured in metrics) to determine one or more effects of tested behavior … may generate automated recommendation to improve the resiliency, col. 3 lines 44-67); and 
create at least one disruption event in a library based on monitoring the one or more disruptions (risk repository, fig. 1, 170) and the one or more responsive actions taken in response to the one or more disruptions, the at least one disruption event comprising a system state timeline, a response timeline, and a configuration timeline (resilience tests may model dynamic behaviors using multiple state changes to a given parameter over a period of time, col. 7 lines 25-67).  
In regard to claim 12, Roberts teaches the at least one non-transitory computer-readable medium of claim 8, wherein the system state timeline comprises a mapping, overtime, of an operational state overtime of at least one component in the enterprise system (resilience tests may model dynamic behaviors using multiple state changes to a given parameter over a period of time, col. 7 lines 25-67).  

In regard to claim 13, Roberts teaches the at least one non-transitory computer-readable medium of claim 12, wherein the operational state includes one or more of a health status, a capacity, a bandwidth, a load, and a traffic flow (resiliency analyzer may inject multiple concurrent state changes that affect availability, latency, error rates, and so on, fig. 6, 620). 

In regard to claim 14, Roberts teaches the at least one non-transitory computer-readable medium of claim 9, wherein the configuration timeline comprises a mapping, overtime, of interdependencies between two or more components in the enterprise system (resiliency test on the system architecture, fig. 6, 640). 
 
In regard to claim 15, Roberts teaches a computer-implemented method, comprising:
implementing a disruption scheme on an enterprise system to test the enterprise system, the disruption scheme comprising one or more disruptions and the enterprise system comprising a plurality of components (perform fault injection using resiliency tests, col. 3 lines 44-67); 
monitoring the one or more disruptions and one or more responsive actions taken in response to the one or more disruptions (analyze the results of resiliency test (e.g., as captured in metrics) to determine one or more effects of tested behavior … may generate automated recommendation to improve the resiliency, col. 3 lines 44-67); and 
creating at least one disruption event in a library based on monitoring the one or more disruptions (risk repository, fig. 1, 170) and the one or more responsive actions taken in response to the one or more disruptions, the at least one disruption event comprising a system state timeline, a response timeline, and a configuration timeline (resilience tests may model dynamic behaviors using multiple state changes to a given parameter over a period of time, col. 7 lines 25-67).  

In regard to claim 19, Roberts teaches the computer-implemented method of claim 15, wherein the system state timeline comprises a mapping, overtime, of an operational state overtime of at least one component in the enterprise system (resilience tests may model dynamic behaviors using multiple state changes to a given parameter over a period of time, col. 7 lines 25-67).  

In regard to claim 20, Roberts teaches the computer-implemented method of claim 19, wherein the operational state includes one or more of a health status, a capacity, a bandwidth, a load, and a traffic flow (resiliency analyzer may inject multiple concurrent state changes that affect availability, latency, error rates, and so on, fig. 6, 620). 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, 9-11 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberts (US 11,080,157) in further view of Hiltunen et al. (US 7,536,595). 

In regard to claim 2, Roberts does not explicitly teach the apparatus of claim 1, wherein the response timeline comprises a mapping, overtime, of the one or more responsive actions taken in response to the one or more disruptions.  
Hiltunen et al. teach of recovery controller can be adapted to combine monitor outputs in order to obtain a unified and more precise probabilistic picture of the system state (fig. 3). 
It would have been obvious to modify the apparatus of Roberts by adding Hiltunen et al. recovery actions.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would aid in automation of system recovery (col. 7 lines 1-30). 

In regard to claim 3, Roberts does not explicitly teach the apparatus of claim 2, wherein the one or more responsive actions include failover operations. 
Hiltunen et al. teach of one or more monitors detecting a fault, the recovery controller can be invoked to repair the system (fig. 3).   Recovery action such as migration can be added to the system (col. 7 lines 1-30). 
Refer to claim 2 for motivational statement. 

In regard to claim 4, Roberts does not explicitly teach the apparatus of claim 2, wherein the one or more responsive actions include deployment of auxiliary resources.  
Hiltunen et al. teach of one or more monitors detecting a fault, the recovery controller can be invoked to repair the system (fig. 3).   Number of possible recovery actions such (e.g., restart component, reboot host, or migrate components to another host) (col. 7 lines 1-30). 
Refer to claim 2 for motivational statement. 

In regard to claim 9, Roberts does not explicitly teach the at least one non-transitory computer-readable medium of claim 8, wherein the response timeline comprises a mapping, overtime, of the one or more responsive actions taken in response to the one or more disruptions.  
Hiltunen et al. teach of recovery controller can be adapted to combine monitor outputs in order to obtain a unified and more precise probabilistic picture of the system state (fig. 3). 
Refer to claim 2 for motivational statement. 

In regard to claim 10, Roberts does not explicitly teach the at least one non-transitory computer-readable medium of claim 9, wherein the one or more responsive actions include failover operations.  
Hiltunen et al. teach of one or more monitors detecting a fault, the recovery controller can be invoked to repair the system (fig. 3).   Recovery action such as migration can be added to the system (col. 7 lines 1-30). 
Refer to claim 2 for motivational statement. 

In regard to claim 11, Roberts does not explicitly teach the at least one non-transitory computer-readable medium of claim 9, wherein the one or more responsive actions include deployment of auxiliary resources.  
Hiltunen et al. teach of one or more monitors detecting a fault, the recovery controller can be invoked to repair the system (fig. 3).   Number of possible recovery actions such (e.g., restart component, reboot host, or migrate components to another host) (col. 7 lines 1-30). 
Refer to claim 2 for motivational statement. 
In regard to claim 16, Roberts does not explicitly teach the computer-implemented method of claim 15, wherein the response timeline comprises a mapping, overtime, of the one or more responsive actions taken in response to the one or more disruptions.  
Hiltunen et al. teach of recovery controller can be adapted to combine monitor outputs in order to obtain a unified and more precise probabilistic picture of the system state (fig. 3). 
In regard to claim 17, Roberts does not explicitly teach the computer-implemented method of claim 16, wherein the one or more responsive actions include failover operations.  
Hiltunen et al. teach of one or more monitors detecting a fault, the recovery controller can be invoked to repair the system (fig. 3).   Recovery action such as migration can be added to the system (col. 7 lines 1-30). 
Refer to claim 2 for motivational statement. 

In regard to claim 18, Roberts does not explicitly teach the computer-implemented method of claim 16, wherein the one or more responsive actions include deployment of auxiliary resources.  
Hiltunen et al. teach of one or more monitors detecting a fault, the recovery controller can be invoked to repair the system (fig. 3).   Number of possible recovery actions such (e.g., restart component, reboot host, or migrate components to another host) (col. 7 lines 1-30). 
Refer to claim 2 for motivational statement. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Byrne et al. (US 11,301,350) fault injection
Theimer et al. (US 10,986,013) fault injection
Jung et al. (US 2019/0205233) fault injection
Balasubramanian et al. (US 2020/0057106) input condition to inject a number of faults 
Cohen et al. (US 2018/0337828) fault injection and correlation
Rajagopalan et al. (US 2018/0039567) resiliency test for microservice
Yim et al. (US 2018/0060221) injected fault and test suite
Zhang et al. (US 2020/0241985) storage system and error injection
Zhou (US 2004/0243882) fault injection and monitoring
Zhu et al. (US 2014/0172371) adaptive fault analysis with injected faults and training data
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        Loan.truong@uspto.gov